Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 5/11/21  and 3/23/21 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Specifically the IDS documents filed 5/11/21 and 3/23/21 include citations of US applications, not US publications, copies of which have not been provided.  These citations have been crossed off and equivalent publication numbers have been cited on the attached PTO-892.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 12a (paragraph 0010, it is believed this is meant to be 13), 16a (paragraph 0011, should 19 at the center of the device in figures 2-4 and 7 be 16a? see additional drawing objection below).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “7” has been used to designate both the bore (figure 3, paragraph 0008) and an intermediate member/component (figure 13, paragraphs 0009 and 0024).  
The drawings are also objected to because:
Character 19 in figures 2-4 and 7, appears multiple times, first to indicate the conductive feature but then again grouped with characters representing a centerline, 19 would appear to be used twice in the drawings for two different features, it believed that the centerline should use character 16a.
The lines, numbers and letters are not uniformly thick and well defined, clean, durable and black as required by 37 CFR 1.84(l).  Specifically some of the figures include pixelated or broken lines indicating circumferential features, see figures 1, 2 and 11 for example. In figure 5 some of the lines used are extremely thick making some of the features undiscernible.
Some of the numbers/reference characters are not at least 0.32 cm or 1/8 of an inch in height as required by 37 CFR 1.84(p)(3).  Specifically the reference characters in general are not uniform with most of them (like 18, 18a, 19 and 21 for example, this list is not exhaustive) being less than the minimum height requirement.
All parts shown in sectional view should also be hatched, thus element 3 should be hatched in figure 3 just like it is hatched in figure 13.
Figures 10a, 10b, 12a and 12b all include a horizontal line extending through the top of the seal that is attached to the inner surface of the outer ring, this is an erroneous line that should be removed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Paragraphs 0004, 0009, “or/and” should be - -and/or- -.  
Paragraph 0005, “disposeable” should be - -disposable- -. 
Appropriate correction is required.
Claim Objections
Claim 5, 6, 10, 11, 14, 19 are objected to because of the following informalities:
Claim 5, line 3, “the ring” should read - -the insulative ring- - to keep the terminology consistent.
Claim 6, line 2 “providing” should be - -forming- -, line 4 “and providing” should be - -which form- - and last line “so as to provide” should read - -which forms- -.
Claim 10, line 3, “is bended about hoop” should read - -is bent about the hoop- -.
Claim 11, line 6, “disposeable” should be - -disposable- -.
Claim 14, lines 2-3 and , “the insulator” should be - -the tubular insulator body- - and “the ring” should be - -the insulative ring- - to keep terminology consistent.
Claim 19, lines 2-3, “is bended about hoop” should read - -is bent about the hoop- -.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the carrier" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is believed this should be - -the conductive disk- -.
Claim 9 recites the limitation "the carrier" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is also believed this should be - -the conductive disk- -.
Claims 16 and 18 also recite “the carrier” and there is also an insufficient antecedent basis for these limitations in the claims.
Regarding claim 17, it is unclear how many openings/holes the disk includes that ultimately accept the projections of the insulator.  Claim 11 first states that the disk has a plurality of openings, with each opening receiving a separate projection.  However claim 17 then states there are clearance holes that the projections extend through. Are there a total of two holes that each projection extends through or are the clearance holes the same as the openings in claim 11?  Based on the disclosure there is only one opening so it is suggested that claim 11 state that - -to form a rectangular tab and one of the plurality of openings.- - the recitation after the comma would then not be necessary as it would be redundant of claim 11.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bramel, US PGPub 2003/0086630. 
Regarding claim 1, Bramel discloses a combined electrical insulator and conductor assembly for a bearing (136) disposable between a shaft (110) and a housing, the bearing having an inner ring (136a), an outer ring (136e) having an outer circumferential surface and opposing first and second axial ends, and a plurality of rolling elements (136c) between the rings, the housing having an inner circumferential surface (bore that hold bearing) (intended use), the assembly comprising: an annular insulator (210) disposable about the bearing outer ring and configured to prevent electric current flow between the outer ring and the housing; and an electrical conductor (220/222) movably coupled with the insulator (Applicant defines coupled in the disclosure as inclusive of direct and indirect connections, 220 is attached to the housing with 222 and the housing is attached to the insulator, thus via the housing the conductor is coupled to the insulator, the disclosure of Bramel also states 222 can be a wire or a spring, the spring would define a movable coupling, see paragraph 0027) and having an inner radial end and an outer radial end, at least one of the conductor outer radial end and a portion of the conductor between the inner and outer ends being conductively engageable with the housing (via 222 an electrically conductive connection is made between 220 and the housing) and the conductor inner radial end being engageable with the shaft outer surface so as to provide a conductive path between the shaft and the housing (220 contacts the shaft, the conductive path thus runs from the shaft to 220, then to 222 and then to the housing).
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 11 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 6. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Claim 6 includes all of the limitation of claims 1 and 2, claim 11 is also a combination of claims 1, 2 and 6 with the exception of the removal of the broader language found in claim 1, however it is the dependent claims, 2 and 6, that are further defining this broader language to the same structural features defined by claim 11.  Since claims 2 and 6 are objected to below claim 11 is objected to for being substantially duplicate.
It is suggested that either the preamble of one of the independent claims be amended to claim a bearing assembly or claim 6 and those claims depending therefrom could be canceled as this subject matter would be covered by claim 11 onward.
Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 7-10 would also be allowable if amended to resolve the issues under 35 USC 112 based on the ultimate dependency from claim 2.  Claims 11-15 and 20 are also allowable pending correction for the objections, including the duplicate claim objection of claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656